DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been examined.
P = paragraph e.g. P[0001] = paragraph[0001]

Allowable Subject Matter
Claims 1-20 allowed.
The following is an examiner’s statement of reasons for allowance: The approved Terminal Disclaimer filed 11/10/2021 has rendered moot the Double Patenting rejections.
The 11/10/2021 claim amendments have rendered moot the rejections under 35 U.S.C. 112(b).
The prior art taken either alone or in combination with other prior art fails to teach or render obvious all limitations of independent Claims 1, 11 and 17. The reasons for allowance were provided in the previous Office Action, the 10/28/2021 Non-Final Rejection, and the claims remain allowable over the prior art for the same reasons, where these reasons are repeated below.
The closest prior art found in a search is Bomans et al. (6,163,743), Chaubey et al. (2015/0348423), Barber (9,620,021), and Boorman et al. (2005/0143871).
Bomans et al. teaches a display of a vertical flight plan, where keys are displayed concurrently with the vertical flight plan, and where the keys may be selected to edit 
The prior art taken either alone or in combination with other prior art fails to teach or render obvious all limitations of independent Claims 1, 8, 12 and 17. Specifically, the prior art fails to teach or render obvious displaying a vertical situation of an aircraft concurrently with a speed profile bar that is useable by a pilot to change the speed profile of an aircraft, and that also includes a speed bar button that has alphanumeric symbology identifying a first speed mode and an associated first target speed of a first speed segment included in a speed profile, or includes a speed bar button that has symbology indicating that other symbology identifying multiple speed segments of a speed profile is available for viewing.
The display of Bomans et al. appears to similar to the claimed subject matter, but does not recite a speed bar button that has alphanumeric symbology identifying a first speed mode and an associated first target speed of a first speed segment included in a speed profile. The vertical situation display of Chaubey et al. allows for displaying of markers or “symbology” representing speeds of segments of a flight path, but selection 
Also, while Claim 17 appears significantly broader in scope compared to independent Claims 1 and 11, the claimed “interactive speed profile bar” is limited to the Applicant’s definition of the specification. In other words, the Applicant cannot claim anything other than the “interactive speed profile bar” as seen in element “150” of FIG. 7A which corresponds to the “speed profile bar” of the specification and the claims, where this “speed profile bar” is the same as that claimed in Claims 1 and 11. Therefore, while various details of the “speed profile bar” are omitted in Claim 17 as compared to Claims 1 and 11, each of Claims 1, 11 and 17 are limited to the same “speed profile bar” of the specification.
The Examiner notes that although the limitations of the claimed display of the present application not taught by the prior art could be considered design choices, the Examiner has not presently determined a valid reason for why these limitations can be considered non-critical design choices, as it is clear that as seen in FIGS. 7B and 8A of the present application, the claimed limitations are directed to allowing specific information to be displayed that allows for a user to view and interact with a display in a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC G SMITH whose telephone number is (571)272-9593. The examiner can normally be reached Monday-Thursday, 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/ISAAC G SMITH/           Primary Examiner, Art Unit 3662